Mark R. Borghese
Borghese Legal, Ltd.
10161 Park Run Drive, Suite 150
Las Vegas, NV 89145
702-382-0200
Fax: 702-382-0212
Email: mark@borgheselegal.com
OF COUNSEL:
Jay Johnson (TX SBN 24067322)
(Application for Pro Hac Vice Filed)
Kizzia Johnson PLLC
1910 Pacific Ave.
Suite 13000
Dallas, TX 75201
(214) 451-0164
jay@kjpllc.com

Attorneys for Plaintiff
ROTHSCHILD PATENT IMAGING LLC, a Texas limited liability corporation


                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEVADA

ROTHSCHILD PATENT IMAGING LLC, §
                                    §
      Plaintiff,                    §               Case No: 2:19-cv-01610-MMD-EJY
                                    §
vs.                                 §               PATENT CASE
                                    §
MAGIX COMPUTER PRODUCTS             §
INTERNATIONAL CO.,                  §
                                    §
      Defendant.                    §
___________________________________ §

                              STIPULATION OF DISMISSAL

       Plaintiff Rothschild Patent Imaging, LLC and Defendant Magix Computer Products

International Co., pursuant to FED. R. CIV. P. 41(a)(1)(A)(ii), hereby stipulate that Plaintiff’s

claims against Defendant are dismissed WITH PREJUDICE and Defendant’s claims against

Plaintiff are dismissed WITHOUT PREJUDICE with each Party to bear its own costs, expenses


                                              -1-
ANSWER TO COUNTERCLAIMS
and attorneys’ fees.

Dated: February 21, 2020   Respectfully Submitted,



                            /s/ Jay Johnson
                            Borghese Legal, Ltd.
                            10161 Park Run Drive, Suite 150
                            Las Vegas, NV 89145
                            702-382-0200
                            Fax: 702-382-0212
                            Email: mark@borgheselegal.com

                            OF COUNSEL:
                            Jay Johnson (TX SBN 24067322)
                            (Admitted Pro Hac Vice)
                            Kizzia Johnson PLLC
                            1910 Pacific Ave.
                            Suite 13000
                            Dallas, TX 75201
                            (214) 451-0164
                            jay@kjpllc.com

                            Attorneys for Plaintiff Rothschild Patent
                            Imaging LLC

                            /s/Terry Watt___________________________
                            Terry Watt
                            Crowe & Dunlevy
                            321 South Boston
                            Ste 500
                            The Kennedy Building
                            Tulsa, OK 74103
                            918-592-9800
                            Fax: 918-592-9801
                            Email: terry.watt@crowedunlevy.com

                            F. Christopher Austin
                            Weide & Miller, Ltd.
                            10655 Park Run Drive
                            Suite 100
                            Las Vegas, NV 89144
                            702-382-4804
                            Fax: 702-382-4805

                            -2-
ANSWER TO COUNTERCLAIMS
                             Email: caustin@weidemiller.com

                             Counsel for Defendant



                                   IT IS SO ORDERED.

  Dated: February 24, 2020         _________________
                                   Miranda M. Du
                                   Chief U.S. District Judge




                             -3-
ANSWER TO COUNTERCLAIMS
